ORDER

PER CURIAM.
In this jury-tried case, defendant was convicted of distribution of a controlled substance, a Class B felony in violation of § 195.211 RSMo (1994), and six counts of possession of a controlled substance, a Class C felony in violation of § 195.202 RSMo (1994). Defendant appeals the judgment and sentence of the trial court. Defendant was sentenced, in toto, to life imprisonment plus forty-five years.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).